IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 64,341-01


RANDY PUCKETT, Relator

v.

THE DISTRICT CLERK OF HARRIS COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
FROM HARRIS COUNTY


 Per curiam.


O R D E R



 This is an original application for a writ of mandamus.
	Relator contends that he filed an application for writ of habeas corpus with the District Clerk
of Harris County, but that the application has not been forwarded to the Court of Criminal Appeals
even though more than thirty-five days have elapsed.  Relator's contentions present a colorable claim
to have prompt resolution of any grounds raised in such an application.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the respondent, District Clerk of Harris County, is ordered to file with this Court
within thirty days a response by submitting the record on such application or a copy of a timely
entered order designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex.
Crim. App. 1992), or by stating the nature of any applications filed by Relator such that they are not
filed pursuant to tex. code crim. proc. art. 11.07, § 3, or that no applications by Relator have been
filed.
	IT IS SO ORDERED this the 7th day of JUNE, 2006.
DO NOT PUBLISH